Case 3:20-bk-03495-JAF Doc11-2 Filed 12/11/20 Page 1of2

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
www.fimb.uscourts.gov

 

 

IN RE: CASE NO. 3:20-bk-03495-JAF
CHAPTER 11
JAX AVALON, LLC,
Debtor.
/

AFFIDAVIT OF PROPOSED CHIEF RESTRUCTURING OFFICER
STATE OF FLORIDA
COUNTY OF DUVAL

I, Mark C. Healy, state under oath:

1.

I am the Executive Vice President of Michael Moecker & Associates, Inc., and
maintain an office at 841 Prudential Drive, Jacksonville, Florida 32207.

To my knowledge, based upon my review of a conflict check, I do not have any
connection with Debtor’s creditors, any other party in interest, or their attorneys.

To the best of my knowledge, I do not represent any interest adverse to Debtor or the
estate in the matters upon which I am to be engaged.

I am owed no money by the Debtor, nor do I have any personal connections to the

Debtor, its shareholders, officers or directors.

(the remainder of this affidavit is intentionally left blank)
Case 3:20-bk-03495-JAF Doc11-2 Filed 12/11/20 Page 2 of 2

5. Further affiant sayeth not.

Mark. C. Healy _

STATE OF FLORIDA
COUNTY OF DUVAL
Sworn to (or affirmed) and subscribed before me, by means of [Yphysical presence

or UH online notarization, this \\ day of December, 2020, by Mark C. Healy, who is
personally known to me or produced FL DL as identification on

 

LamncttA_ dan

 

 

 

 

 

 

Notary Public - State of Florida # te
. Bees Expires May 15, 2023
Cac ' l iv lo CM “ese” Bonded Thru Troy Fain Insurance 800-385-7019
(Seal)
